 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JENO WEISS,

Plaintiff,

 

-against-

20 Civ. 859 (GBD)

AMERICAN EXPRESS CO.,

Defendant.

GEORGE B. DANIELS, United States District Judge:
This Court having been advised that the parties have reached a settlement in principle, the
Clerk of the Court is hereby ORDERED to close the above-captioned action, without prejudice to

restoring the action to this Court’s calendar if an application to restore is made within thirty (30)

days of this Order.

Dated: New York, New York SO ORDERED.

March 18, 2020 Gas, B

GORY B. DANIELS
nited States District Judge

 

 
